Citation Nr: 1041807	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to November 1989 
and from January 1991 to May 1991.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction of the Veteran's claims file was later transferred 
to the Denver, Colorado RO.  In September 2008 and May 2010 
decisions, the Board remanded the claim for service connection 
for a low back disability for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this issue in May 2010.  The case was returned 
to the Board in October 2010 with no indication in the record 
that any of the requested actions were undertaken.  The Board is 
responsible for entering the final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits, see 38 
U.S.C.A. § 7104(a), and as such, remand instructions to the RO in 
an appealed case are neither optional nor discretionary.  See 
e.g. Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
case must be again remanded.

As noted in the previous remand, in April 2010 the Board received 
additional medical evidence pertaining to the low back claim.  
The Veteran did not include a waiver of consideration of that 
evidence and it must be reviewed by the RO.  See 38 C.F.R. § 
20.1304(c).

The Veteran contends that he has a current low back disability 
that is related to an inservice injury.  The service treatment 
records show that in October 1989 he reported chronic back pain 
for the past two years.  Resolving myofascial back pain was 
noted.  There were no back complaints noted during the second 
period of active duty in 1991. 

A November 2000 private treatment record noted slight 
degenerative scoliosis of the lumbar spine.  Subsequent CT scan 
showed a bridging of the right sacroiliac join anteriorly.  A 
November 2004 VA examination noted lumbosacral strain.

A VA examination was conducted in November 2009.  The examiner 
diagnosed lumbosacral spine strain, with X-ray showing mild 
scoliosis, minimal anterior spondylosis, mild degenerative 
sacroiliac changes, and limited motion.  The examiner provided 
the following opinion:

The scoliosis is most likely due to the 
injury.  This is at least as likely as not 
related to the injury sustained in the 
military service in October as noted to have a 
mild sacroiliac joint strain....X-ray did show 
the evidence of mild degenerative changes on 
the SI joint and minimal anterior spondylosis 
which is a natural progression of the 
condition.  For these reasons, the current 
back condition is at least as likely as not, 
more than 50/50 probability, to be related to 
the injury sustained during military service, 
and the records did document the sacroiliac 
degenerative changes.

In reviewing the examination report, the Board notes that the 
examiner incorrectly described the November 2000 private 
examination report as a "service medical record."  
Additionally, given that her opinion appears to refer to an 
inservice finding of sacroiliac degenerative changes, when such 
changes were actually noted nine years after separation from 
service, the Board finds that the November 2009 VA examination 
report may not be relied on as probative on the issue of 
entitlement to service connection for low back disability.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, 
another examination is necessary in order to properly adjudicate 
the low back claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to address the current nature and 
likely etiology of any diagnosed low back 
disorder(s).  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination.

Based on the examination and review of the 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any diagnosed disorder(s) of 
the low back is/are attributable to service.  
All opinions expressed by the examiner should 
be accompanied by a complete rationale. If 
the examiner is unable to render an opinion 
without resorting to speculation, the 
examiner should provide a complete 
explanation of the factors that limit the 
ability to render a non-speculative opinion.

2.  After the development requested above has 
been completed to the extent possible, review 
the complete record and readjudicate the 
claim of entitlement to service connection 
for a low back disability.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


